Case 2:18-cV-08420-RGK-P.]W Dooument 12 Filed 10/30/18 Page 1 of 1 Page |D #:154

NAME, ADDRESS & TELEPHONE NUMBER oP ATTORNEY(S) OR PRO PER
NICOLA T. HANNA, United States Attorney

]OHN ]. KUCERA Assistant United States Attorney, Cal.
Bar No. 274184

United States Attorney's Oft`ice, 312 N. Spring Street, 14th
Fl., Los Angeles, CA 90012

ATTORNEY(S) FOR: United States of America

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA CAsE NUMBER:

 

 

2:18~CV-8420-MRW
Plaintiff(s)

 

V.
$1,546,076.35 IN BANK FUNDS sEIZED FRoM STATEMENT OF CONSENT TO PROCEED

REPUBLIC BANK OF ARIZONA ACCOUNT ‘1889, BEFORE A UNITED STATES MAGISTRATE ]UDGE
ET AL_ (For use in Direct Assignment of Civil Cases to Magistrate

]udges Program Only)

 

Defendant(s).

 

(THIS FORM SHALL BE USED ONLY FOR CASES IN WHICH A MAGISTRATE IUDGE IS INITIALLY
ASSIGNED PURSUANT TO LOCAL RULE 7 3-2.)

In accordance with General Order 12~02 and Local Rule 73-2 the above~captioned civil matter has been randomly

assigned to Magistrate ]udge MICHAEL R. WILNER . All parties to the above~captioned civil

 

matter are to select one of the following two options and file this document with the Clerl<'s Off`ice.

[:] The party or parties listed below to the above-captioned civil matter consent pursuant to the provisions of 28
U.S.C. § 636(€) and F.R.Civ.P. 73(b), to have the assigned Magistrate ]udge conduct all further proceedings in
this case, including trial and entry of final judgment

Any appeal from a judgment of the assigned Magistrate ]udge shall be taken to the United States Court of Appeals
in the same manner as an appeal from any other judgment of the District Court in accordance With 28 U.S.C.

§ 636(c)(3).

The party or parties listed below to the above-captioned civil matter do not consent to proceed before the
assigned Magistrate ]udge.

The party or parties listed below acknowledge that they are free to withhold consent Without adverse substantive

consequences
Name of Counsel (OR Party if Pro Per) Signature a/nd date Counsel for (Name of Party or Parties)
]OHN ]. KUCERA 10/29/ 18 5 UNITED STATES OF AMERICA

 

 

 

 

 

NOTICE TO COUNSEL FROM CLERK:
All parties having consented to proceed before the assigned Magistrate ]udge, this case will remain assigned to United

States Magistrate ]udge for all further proceedings

 

 

CV-l lC (05/14) STATEMENT OF CONSENT TO PROCEED BEFORE A UNITED STATES MAGISTRATE ]UDGE
(For use in Direct Assignment of Civil Cases to Magistrate ]udges Program only)

 

